WARNER, J.,
concurring in part and dissenting in part.
I concur in the majority’s reversal on the Williams rule evidence for attachments of portions of the record which conclusively refute the appellant’s claim. The testimony of the Williams rule witness is not contained in this record, making it impossible to evaluate that claim. However, as to the testimony of the physician, I would hold that the appellant failed to show Strickland2 prejudice in the admission of the testimony because the testimony was cumulative to the child’s own testimony at trial.

. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).